Mr. Justice Craig delivered the opinion of the court: This is an appeal from the judgment of the municipal court of Chicago awarding appellees a judgment against appellant for $106.30 on a promissory note for the principal sum of $100, dated July 2, 1917, and due August 3, 1917, with interest at three and one-half per cent per month until ■ paid. There is no dispute as to the facts. The sole question presented is the constitutionality of the act of June 14, 1917, in force July 1, 1917, entitled “An act to license and regulate the business of making loans in sums of three hundred dollars ($300) or less, secured or unsecured, at a greater rate' of interest than seven (7) percentum per annum, prescribing the rate of interest and charge therefor and penalties for the violation thereof, and regulating the assignment of wages or salaries earned or to be earned, when given as security for any such loan.” (Laws of 1917, P- 553-) Appellees, L. C. Harbison, Fred Huettmann and E. J. LeClaire, are engaged, under the firm name of the Chicago Mortgage Loan Company, in the business of loaning small sums of money in the city of Chicago. Their offices are located at 79 West Monroe street, in that city, and they are licensed by the department of trade and commerce to make loans in sums of $300 or less pursuant to the terms of the act above mentioned. Licensees under this act are allowed to charge interest at the rate of three and one-half per cent per month on loans of $300 or less. On July 2, 1917, they loaned to appellant the sum of $100 in cash and took his promissory note therefor, by which he agreed to pay them the sum of $100 on August 3, 1917, together with interest thereon at the rate of three and one-half per cent per month from date until the full amount of the note was paid. The -note further provided that if default should be made in the payment of any installment the whole amount unpaid should at once become due and payable, and if not paid when due and placed in the hands of an attorney for collection a sum equal to ten per cent of the amount due should be added as attorney’s fees and computed as a part of such indebtedness. Substantially the same questions are involved in this case that are involved in the case of People v. Stokes, {ante, p. 159,) with which this case was consolidated for the purpose of the hearing in this court. In the opinion filed in that case we have fully set forth our reasons for sustaining the validity of said act, and the decision there rendered is controlling here. For the reasons there given the judgment of the municipal court will be affirmed. Judgment affirmed.